 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   NICHOLAS PATRICK,                                  No. 2:17-cv-1205 KJM CKD P
12                      Plaintiff,
13          v.                                          ORDER
14   PIERCE, et al.,
15                      Defendants.
16

17          Plaintiff is a former state prisoner proceeding pro se with a civil rights action pursuant to

18   42 U.S.C. § 1983. On July 10, 2019, defendants filed a motion for summary judgment and

19   noticed it for hearing on August 28, 2019. ECF No. 39. Plaintiff’s response was due by August

20   14, 2019 (see L.R. 230(c)); however, he has not filed a response. Plaintiff will be given one more

21   opportunity to respond to the motion for summary judgment and is warned that failure to do so

22   will result in a recommendation that this action be dismissed for failure to prosecute. He is also

23   reminded that since he is no longer incarcerated, he is not entitled to the benefit of the prison

24   mailbox rule. This means that if the court receives plaintiff’s response after the deadline, it is

25   late, even if he mailed it by the deadline.

26          Accordingly, IT IS HEREBY ORDERED that:

27          1. Plaintiff shall have twenty-one days from the service of this order to file a response to

28   defendants’ motion for summary judgment. Failure to file a response will result in a
                                                       1
 1   recommendation that this action be dismissed for failure to prosecute.

 2             2. The August 28, 2019 hearing on the motion for summary judgment is vacated and may

 3   be re-set upon completion of briefing at the court’s discretion.

 4   Dated: August 19, 2019
                                                      _____________________________________
 5
                                                      CAROLYN K. DELANEY
 6                                                    UNITED STATES MAGISTRATE JUDGE

 7   13:part1205.vacate

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
